483 P.2d 1313 (1971)
82 N.M. 473
Jo Ann GHOLSON, Plaintiff-Appellant,
v.
Sammy L. GHOLSON, Defendant-Appellee.
No. 9167.
Supreme Court of New Mexico.
April 19, 1971.
*1314 Matteucci, Franchini & Calkins, Albuquerque, for plaintiff-appellant.
Eugene E. Brockman, Norman E. Runyan, Tucumcari, for defendant-appellee.

OPINION
OMAN, Justice.
Plaintiff and defendant were formerly husband and wife. Plaintiff appeals from an order granting defendant rights to the custody of their child greater than those defendant had enjoyed under a prior order entered in this same cause.
The sole question presented is whether the trial court abused its discretion in enlarging the custodial rights of the father, and, consequently, in reducing those of the mother. There is substantial evidence to support the findings of the trial court that a change in circumstances had occurred, which warranted the ordered changes in the child's custody. The trial court has wide discretion in the matter of awarding the custody of a child in a divorce case, and the welfare of the child is the primary consideration in making the award. Urzua v. Urzua, 67 N.M. 304, 355 P.2d 123 (1960). We find no abuse of this discretion by the entry of the order.
The order should be affirmed.
It is so ordered.
COMPTON, C.J., and McMANUS, J., concur.